DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-32 and 34-38 in the reply filed on 5/19/2021 is acknowledged.
Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2021.
Claim Objections
Claims 23 and 25 are objected to because of the following informalities: The word, “heating,” is spelled incorrectly.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 11-14, 22, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. Patent Publication 2015/0255302) in view of Isono (U.S. Patent Publication 2006/0094204).
Yoon discloses a method of manufacturing a semiconductor device comprising: forming a material layer on a semiconductor substrate having an underlying structure that causes a height difference in the material layer, and planarizing the material layer by coating with an etchant and selectively heating regions to increase the etch rate of the regions and forming a flat surface (Paragraph 0004), as recited in claims 1, 4, 5, 13, 22 and 37 of the present invention.  Yoon also discloses that the material layer is selectively heated using a light sources, such as a type of infrared light (Paragraph 0036-0037), as recited in claim 6 of the present invention.
Yoon fails to disclose that a change in crosslink density changes the thickness of the material layer, that the material layer comprises a photoacid generator which changes the crosslink density, and that a post application bake is performed on the material layer prior to selective heating.
Isono discloses a planarization material used to fill recesses of an object, wherein the planarization material is used under a resist film, and wherein the planarization material contains a photoacid generator and has a higher etching rate than that of the resist film (Paragraph 0030), as recited in claims 1, 12-14 and 37 of the present invention.  Isono teaches that when the planarization material is exposed, the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a photoacid generator in the material layer of Yoon instead of coating with an etchant because Isono teaches that exposure of the photoacid generator will release acid, which changes crosslink density of the material layer and leads to easier removal in the exposed areas.  This would reduce the number of process steps because application of an etchant would not be required.  It also would have been obvious to one of ordinary skill in the art that the material layer of Yoon would be baked after application because Isono teaches that this is a common step in the exposure process to remove unwanted solvent.
Claims 2, 3, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. Patent Publication 2015/0255302) in view of Isono (U.S. Patent Publication 2006/0094204) as applied to claims 1, 4-6, 11-14, 22, 37 and 38 above, and further in view of Sharp (“Positive-tone crosslinked molecular resist based on acid-catalyzed depolymerization”).
The teachings of Yoon and Isono have been discussed in paragraph 6 above.

Sharp discloses a THPE-2VE depolymerization resist that includes a photoacid generator (Pg. 1, Abstract), as recited in claims 2, 3, 15 and 16 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the material layer of Yoon and Isono could include the composition of Sharp because Sharp teaches that this composition can be exposed to light so that very small features can be within it.  This would allow for a more specific removal of material from the surface of the material layer to create a more planar surface.  It would have been obvious to one of ordinary skill in the art that the combination of the compounds listed in Sharp would result in a phenol-alkene, carboxylic-alkene, or dianhydride reaction.
Claims 7, 10, 17-19, 23, 24, 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. Patent Publication 2015/0255302) in view of Isono (U.S. Patent Publication 2006/0094204) as applied to claims 1, 4-6, 11-14, 22, 37 and 38 above, and further in view of Yang (U.S. Patent Publication 2006/0046166).

Yoon and Isono fail to disclose that the material layer can be selectively heated using a zoned hot plate, that the material layer can be developed after exposure or heating, and that the selective heating can be performed post exposure.
Yang discloses a process of controlling critical dimensions of a photosensitive layer by using a zoned hot plate during a post exposure baking step (Paragraphs 0007 and 0034), as recited in claims 7, 17, 19, 23 and 24 of the present invention.  Yang also discloses that the photosensitive material is first selectively exposed to light prior to the selective post exposure bake, which also heats the exposed portions of the material (Paragraphs 0023 and 0024), as recited in claims 18 and 27 of the present invention.  Yang teaches that after the post exposure bake, the photosensitive material is developed to remove the exposed, unwanted portions of the layer (Paragraph 0025), as recited in claims 10 and 32 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that a post exposure selective heating using a zoned hot plate could be used on the material layer of Yoon and Isono because Yang teaches that the combination of exposure and selective post exposure bake heating allows for a more specific acid formation pattern to be formed in the photosensitive layer, so that desired areas can be removed.  It also would have been obvious to one of ordinary skill in the art that if the planarization layer is being removed using a photoacid generator, as in Isono, a developing step would be used to remove exposed portions, as taught by Yang.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. Patent Publication 2015/0255302) in view of Isono (U.S. Patent Publication 2006/0094204) as applied to claims 1, 4-6, 11-14, 22, 37 and 38 above, and further in view of Nakano (U.S. Patent Publication 2009/0061331).
The teachings of Yoon and Isono have been discussed in paragraph 6 above.
Yoon and Isono fail to disclose that the light source of Yoon is a broadband flash lamp, a light emitting diode, a diode laser, a CO2 laser, or combinations thereof, and that the a dose of light is varied across the material layer using a pixel-based projection system, using scanning, and translation and rotation of the substrate during exposure.
Nakano discloses an exposure apparatus for a photosensitive material on a substrate, comprising a light emitting diode as a light source for producing light in an infrared region, a pixel system for exposure portions of the substrate, and a system for allowing scanning, translation and rotation of the substrate during exposure (Paragraphs 0012, 0044, 0069, 0070), as recited in claims 8 and 9 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used the exposure apparatus of Nakano in the selective exposure/heating of Yoon because Nakano teaches that this system accurately exposes desired areas of a photosensitive material in an efficient manner.
Claims 20, 21, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. Patent Publication 2015/0255302) in view of Isono (U.S. Patent Publication 2006/0094204) and Yang (U.S. Patent Publication 2006/0046166) as s 7, 10, 17-19, 23, 24, 27 and 32 above, and further in view of Nakano (U.S. Patent Publication 2009/0061331).
The teachings of Yoon, Isono and Yang have been discussed in paragraphs 6 and 8 above.
Yoon, Isono and Yang fail to disclose that the light source used is a broadband flash lamp, a light emitting diode, a diode laser, a CO2 laser, or combinations thereof, and that the a dose of light is varied across the material layer using a pixel-based projection system, using scanning, and translation and rotation of the substrate during exposure.
Nakano discloses an exposure apparatus for a photosensitive material on a substrate, comprising a light emitting diode as a light source for producing light in an infrared region, a pixel system for exposure portions of the substrate, and a system for allowing scanning, translation and rotation of the substrate during exposure (Paragraphs 0012, 0044, 0069, 0070), as recited in claims 20, 21, 25, 26 and 28 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used the exposure apparatus of Nakano in the selective exposure/heating of Yoon, Isono and Yang because Nakano teaches that this system accurately exposes desired areas of a photosensitive material in an efficient manner.
Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. Patent Publication 2015/0255302) in view of Isono (U.S. Patent Publication 2006/0094204), Yang (U.S. Patent Publication 2006/0046166) and Nakano (U.S. Patent  as applied to claims 20, 21, 25, 26 and 28 above, and further in view of Watanabe (U.S. Patent Publication 2011/0033799).
The teachings of Yoon, Isono, Yang, and Nakano have been discussed in paragraphs 6, 8 and 10 above.  Nakano teaches every limitation of claims 30 and 31 of the present invention, as discussed in paragraph 10 above.
Yoon, Isono, Yang and Nakano fail to disclose that the distinct heating is a flood exposure or a second selective exposure.
Watanabe discloses a process of patterning a double photosensitive material layer comprising the use of selective exposure and flood exposure (Paragraphs 0191-0194), as recited in claim 29 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a flood exposure, selective exposure or a combination of the two along with the heating steps in Yoon and Isono because Watanabe teaches that depending on the types of layers on the substrate and the areas where the acid is released, a combination of different exposures can more accurately create desired areas for removal.
Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. Patent Publication 2015/0255302) in view of Isono (U.S. Patent Publication 2006/0094204) as applied to claims 1, 4-6, 11-14, 22, 37 and 38 above, and further in view of Watanabe (U.S. Patent Publication 2011/0033799).
The teachings of Yoon and Isono have been discussed in paragraph 6 above.  
Yoon and Isono fail to disclose that a uniform or selective photolytic light is applied to the substrate prior to selective heating.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a flood exposure, selective exposure or a combination of the two along with the heating steps in Yoon and Isono because Watanabe teaches that depending on the types of layers on the substrate and the areas where the acid is released, a combination of different exposures can more accurately create desired areas for removal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722